BILL OF COSTS

           TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                          No. 07-16-00456-CV

                                         LaBrandon Hightower

                                                   v.

                                         Bentwood Apartments

    (No. 2016-572,409 IN COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY)


Type of Fee                    Charges      Paid        By
Filing                         $100.00      INDIGENT    N/A
Supreme Court chapter 51 fee   $50.00       INDIGENT    N/A
Statewide efiling fee          $30.00       INDIGENT    N/A
Indigent                       $25.00       INDIGENT    N/A




  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                           Court costs in this cause shall be paid as per
                               the Judgment issued by this Court.

       I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.


                                                IN TESTIMONY WHEREOF, witness my hand
                                                and the Seal of the COURT OF APPEALS for
                                                the Seventh District of Texas on July 7, 2017.


                                                Vivian Long
                                                VIVIAN LONG, CLERK